Citation Nr: 1620102	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2011, the Veteran was afforded a videoconference hearing before the below-signed Veterans Law Judge sitting in Washington, DC. A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with PTSD and depression. He has not been afforded a VA examination to determine if he has a psychiatric disorder that is related to service. On remand, an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain any outstanding VA treatment records. All information which is not duplicative of evidence already received should be associated with the claims file. If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. 38 U.S.C.A. § 5103A(b)(2) (West 2014).

2. Schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist. The entire claims file must be reviewed by the examiner in conjunction with the opinion. The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must provide an opinion as to whether the Veteran currently meets, or has met at any time since December 2006, the DSM-IV criteria for any psychiatric disorder. The examiner is cautioned NOT TO USE THE DSM-5 CRITERIA for the purposes of diagnosing the Veteran. For each mental health diagnosis identified, the examiner must provide an opinion as to whether the disorder is related to service. For any opinions expressed the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD. The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

In rendering the opinions requested above, the examiner's attention is drawn to the following:

*The Veteran's assertion - including during his November 2011 hearing, and in his December 2006 claim - that he was cleaning out the bilge of the USS Randolph, USS Tarawa, or USS Leyte as part of the ship's decommissioning, and became trapped within the bilge area when a hatch was mistakenly closed. He was in the bilge for approximately 8 hours, and has endorsed a history of claustrophobia since that time. Although the Joint Services Records Research Center (JSRRC) has been unable to verify this event, THE EXAMINER IS TO ACCEPT THE VETERAN'S ACCOUNT AS ACCURATE.

*June 1997 mental health assessment showing the Veteran's reported history of depression, and 20-year history of alcohol dependency.

*December 2006 VA treatment reflecting that the Veteran was referred for evaluation, and reported exacerbation of fear and anxiety following his wife's death in August 2006. Since his return from the active service, he endorsed feeling claustrophobic and afraid of the dark, with ongoing flashbacks of being confined and feeling like he is suffocating. He reported that he had not previously disclosed the full extent of his symptoms due to being ashamed. He had a treatment history that included Paroxetine, which helped with anxiety. He was diagnosed with PTSD and alcohol dependence, in remission.

*June 2007 VA "Psychology Note" diagnosing PTSD, with reports of "episode of extreme anxiety and panic."

*August 2007 VA Mental Health Treatment diagnosis of PTSD and panic disorder. He was having difficulty with sleeping, and was experiencing mood swings as evidenced by "episodes of anxiety." 

*August 2009 VA treatment record with reports of ongoing nightmares and intrusive thoughts about being locked in the bilge of a ship. The Veteran stated that he can "almost smell the paint fumes that made him sick." The Veteran reported increased anxiety and feelings of panic during these flashbacks, and continued to find crowds difficult to manage. He was noted as having anxiety, but was taking medication "for depression."

3. After the development requested above has been completed to the extent possible, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




